Per Curiam.
The assignments of error argued before us are conspicuously lacking in merit. The testimony which it is contended was improperly received was clearly. competent, and if the instruction to the jury, as to the method by which they should admeasure the damages in case their verdict .should be for the plaintiff, was inaccurate in the respect pointed out in the assignment, the error was harmful to the plaintiff below rather than to the defendant. ■
The j udgment under review will be affirmed.
For affirmance — Tn® Chancellor, Chief Justice, Fort, Garretson, Hendrickson, Pitney, Swayze; Reed, Trenchard, Bogert, Yredenburgh, Yroom, Green, Dill, J.J. 14.
For reversal — None.